Case 1:21-cv-05067-AMD-TAM Document 1-13 Filed 09/10/21 Page 1 of 3 PageID #: 104


   From:
   To:
   Subject:       Fwd: Fw: UPDATE: COVID-19 Vaccination Program
   Date:          Wednesday, September 08, 2021 5:33:00 PM


   Below- general email that was sent on 8/30at 5:13pm.

   ---------- Forwarded message ---------
   From:
   Date: Fri, Sep 3, 2021 at 1:25 PM
   Subject: Fw: UPDATE: COVID-19 Vaccination Program
   To:




   Patient Services Administration
   NewYork- Presbyterian Brooklyn Methodist Hospital
   (718) 780-3375




   From: Notify NYP
   Sent: Monday, August 30, 2021 5:13 PM
   To: Notify NYP
   Subject: UPDATE: COVID-19 Vaccination Program

   Dear Colleagues:

   We want to express our thanks to all of our NYP team members who have participated in
   our COVID-19 Vaccination Program〞either by receiving the COVID-19 vaccine, or by
   applying for an exemption due to a medical contraindication or pregnancy. The vaccines
   are the most effective tool available to protect all of us against COVID-19 and the highly
   contagious Delta variant. Please see below for key information and dates regarding our
   vaccine program, and an important update.

   Key Dates:

   If you have not yet received your vaccination, please keep in mind the upcoming deadlines
   for NYP employees. Staff must receive the first dose of the vaccine or have an approved
   medical exemption by no later than September 15, 2021 (with the second dose of a two-
   dose vaccine to be received by October 15). For Supervisors and above, the deadline is
   September 1.
Case 1:21-cv-05067-AMD-TAM Document 1-13 Filed 09/10/21 Page 2 of 3 PageID #: 105


   NYP employees who do not comply with the vaccination program by the deadlines
   above will be placed off duty for seven days without pay, and given those seven days
   to meet the program requirements. Employees who choose not to meet the program
   requirements after seven days will be deemed to have opted to resign. We want all of our
   team members to continue working with us as we balance the imperative to protect our
   patients, employees, and communities.

   Important Update on the Exemption Process:

   When the NYP COVID-19 Vaccination Program was established, it included a process by
   which employees could apply for an exemption on the basis of certain medical conditions or
   religious beliefs. Soon after, New York State issued orders requiring all health care workers
   in the state, including workers in hospitals, and in long-term care facilities or nursing
   homes, to receive the COVID-19 vaccine, with limited exemptions for medical or religious
   reasons.

   Late last week, the Public Health and Health Planning Council of the NYS Department of
   Health formally approved and adopted the state*s COVID-19 vaccination requirement for
   health care workers. In addition, the Council made the determination to exclude
   religious exemptions as an alternative to receiving the vaccine. The DOH cited
   examples of measles and other vaccinations, which are required of NY health care workers,
   as also not having a religious exemption. As a health care institution in NYS, NYP must
   follow the NYS DOH requirements as they evolve. This means that NYP can no
   longer consider any religious exemptions to the COVID vaccination 每 even those
   previously approved.

   NYS has also indicated they will be issuing further guidance on medical
   exemptions. We will keep you updated on that or any other vaccination-related information
   as it evolves.

   How to Access the Vaccine:

   You may receive your COVID-19 vaccination by walking in to your local NYP WHS clinic
   during our recently extended hours. No appointment is needed. View the updated WHS
   schedule here. Or, you may receive the vaccine outside of NYP. Our COVID Vaccine
   Finder by State can help you find a convenient location. If you are vaccinated outside of
   NYP, please log in to VaxApp with your NYP CWID and password, and upload a copy of
   your vaccination record as soon as possible as it can take a few days to validate your
   vaccination and update our records.

   Resources and Support:

   We want everyone who works at NYP to have the facts and support needed to make an
   informed decision about vaccination. If you have questions or want to learn more about the
   vaccines and this process, we have several available sources of information:
         Brief clinical videos on the COVID-19 vaccines - NYP physicians discuss the
         vaccines and topics employees have said are of interest, including allergies, fertility,
         pediatrics, and COVID-19 variants.
         COVID-19 Vaccination Program FAQs
Case 1:21-cv-05067-AMD-TAM Document 1-13 Filed 09/10/21 Page 3 of 3 PageID #: 106


            COVID-19 Vaccination Resource page
            The WHS COVID-19 hotline: 646坼697坼9470

   In addition, if you have specific medical or religious concerns, we encourage you to discuss
   those with your physician or a leader in your faith.

   We will continue to update you with news on COVID-19 and safety measures as we learn
   more. We expect to hear more from the U.S. government about recommendations related
   to booster shots in the coming months.

   Thank you for all you are doing, every day, to protect the safety and well-being of our
   patients and one another. By participating in this program, you are helping us continue to
   lead the fight against the pandemic in our communities, and taking another important step
   as health care heroes.


   Shaun E. Smith
   Senior Vice President and Chief People Officer

   Robert Holdom
   Vice President, Total Rewards



   Confidential Information subject to NYP's (and its affiliates"| Information management and security policies
   (http://infonet.nyp.org/QA/HospitalManual).


   This electronic message is intended to be for the use only of the named recipient, and may
   contain information that is confidential or privileged. If you are not the intended recipient, you
   are hereby notified that any disclosure, copying, distribution or use of the contents of this
   message is strictly prohibited. If you have received this message in error or are not the named
   recipient, please notify us immediately by contacting the sender at the electronic mail address
   noted above, and delete and destroy all copies of this message. Thank you.
   code:d34y


   --
